IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-21-00167-CV

                  IN THE MATTER OF THE MARRIAGE OF
                JAMES VAUGHN IV AND AMBER VAUGHN



                           From the 369th District Court
                               Leon County, Texas
                            Trial Court No. CV20-0222


                            ABATEMENT ORDER


       On September 10, 2021, Appellee Amber Vaughn (Amber) filed a notice

designating Amy Ward (Ward) as her attorney in this appeal.              Subsequently, on

September 13, 2021, Appellant James Vaughn IV (James) filed a Motion to Disqualify

Opposing Counsel. James asserts in his motion that in August 2020, he was a prospective

client of Ward. James states that he consulted with Ward about the underlying case but

that he declined to enter into a client-lawyer relationship with her. James argues that this

nevertheless creates a conflict of interest that prevents Ward from representing Amber in

this appeal.
       “[Texas Committee on Professional Ethics] opinions are concerned with matters of

attorney discipline and are advisory rather than binding.” Sidley Austin Brown & Wood,

LLP v. J.A. Green Dev. Corp., 327 S.W.3d 859, 866 (Tex. App.—Dallas 2010, no pet.).

Nevertheless, opinion 691 of the Professional Ethics Committee of the Supreme Court of

Texas provides:

             A lawyer who consults with a person about the possibility of
       forming a client-lawyer relationship with respect to a matter owes that
       person a duty of confidentiality under Rule 1.05 of the Texas Disciplinary
       Rules of Professional Conduct and may not use or reveal information
       communicated by the prospective client except in accordance with that
       Rule.

              A lawyer’s consultation with a prospective client may result in a
       disqualifying adverse limitation under Rule 1.06(b)(2). Whether a lawyer’s
       representation of a client reasonably appears to be adversely limited by the
       lawyer’s duty of confidentiality to a former prospective client is ordinarily
       a factual inquiry. As a general rule, a lawyer should not represent a client
       with interests materially adverse to those of a former prospective client in
       the same or a substantially related matter if the lawyer received information
       from the prospective client that could be significantly harmful to that
       person in the matter.

Tex. Comm. on Prof’l Ethics, Op. 691 (2021).

       We therefore abate this cause to the trial court. The trial court is ORDERED to

conduct an evidentiary hearing on James’s Motion to Disqualify Opposing Counsel

within 21 days of the date of this Order. The trial court is thereafter ORDERED to make

findings of fact and conclusions of law within 28 days of the date of this Order.

       The court reporter is ORDERED to file a supplemental reporter’s record of the

hearing within 35 days of the date of this Order. The trial court clerk is ORDERED to file




In re Marriage of Vaughn                                                               Page 2
a supplemental clerk’s record, containing the trial court’s findings of fact and conclusions

of law, within 35 days of the date of this Order.




                                                    PER CURIAM

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Order issued and filed September 29, 2021
RWR




In re Marriage of Vaughn                                                              Page 3